


Exhibit 10.65

 


 


LIBERATE TECHNOLOGIES


 


2 CIRCLE STAR WAY


 


SAN CARLOS, CA 94070-6200 USA


 


TEL: +1 650 701.4100  FAX: +1 650 701.4680


 


WWW.LIBERATE.COM

 

November 20, 2002

 

Philip A. Vachon

 

 

 

Dear Philip,

 

We are pleased to offer you temporary employment with Liberate Technologies. 
Your responsibilities will be to oversee and manage Liberate’s worldwide sales
operation, reporting directly to Coleman Sisson.  You will be paid a monthly
salary of  $56,500, less applicable withholding.  Your starting date will be
November 22, 2002 and your last day will be February 28, 2003, unless Liberate
and you agree in writing to extend such period.

 

Although your employment with Liberate is for a specific term, it can be
terminated by you or by Liberate at any time for any reason, with or without
cause.  (We do ask employees, to the extent possible, to give us notice if they
intend to resign.)  This offer is contingent upon your executing Liberate’s
Proprietary Information Agreement, and providing legally required proof of your
identity and eligibility to work in the United States.

 

We make every effort to maintain a great and rewarding work environment.  If,
however, a dispute arises, you and we agree to waive trial before a judge or
jury and to arbitrate with the JAMS arbitration service any dispute relating to
this agreement or to your recruitment, employment, or termination, except for
claims relating to worker’s compensation benefits, unemployment insurance, or
intellectual property rights.  The arbitrator’s decision will include written
findings of fact and law and will be final and binding except to the extent that
judicial review is required by law.  The American Arbitration Association’s
National Rules for the Resolution of Employment Disputes will govern the
arbitration, except that the arbitrator will allow discovery authorized by the
California Arbitration Act and any additional discovery necessary to vindicate a
claim or defense.  The arbitrator may award any remedy that would be available
from a court of law.   You may choose to hold the arbitration either in San
Mateo County, California or the county where you worked when the arbitrable
dispute first arose.  You and we will share the arbitration costs equally
(except that we will pay the arbitrator’s fee and any other cost unique to
arbitration) and each party will pay its own attorney’s fees except as required
by law.

 

Liberate will defend and indemnify you against claims and expenses (including
reasonable attorneys’ fees and costs) arising out of any claim brought against
you by a third party arising out of your lawful performance of your duties
undertaken in good faith; subject to the conditions that you (i) notify Liberate
in writing of any such claim within 30 days of learning of such claim and allow
Liberate to have sole control of the defense and all related settlement
negotiations, and (ii) cooperate with Liberate, at Liberate’s expense, in
defending or settling the claim.

 

--------------------------------------------------------------------------------


 

To confirm your acceptance of this employment agreement, please sign and date
this letter in the space provided below and return it to Temre Jenkins.  A
duplicate original is enclosed for your records.  This letter and the
Proprietary Information Agreement set forth the terms of your employment with
Liberate.  This agreement supersedes any prior representations or agreements
between us, and it may be modified only by a document signed by the CEO or
President of Liberate and you.  This offer, if not accepted, will expire on
November 25, 2002.

 

Sincerely,

 

/s/ Coleman Sisson

 

Liberate Technologies

By:          Coleman Sisson

                President

 

 

I agree to and accept employment with Liberate Technologies on the terms set
forth in this agreement.

 

/s/ Philip Vachon

 

11/20/02

Philip A. Vachon

 

Date

 

 

--------------------------------------------------------------------------------


 

 

Amendment to the

November 20, 2002 Letter Agreement

 

 

This Amendment (“Amendment”) to the November 20, 2002 Letter Agreement
(“Agreement”) between Philip Vachon (“you”) and Liberate Technologies and its
subsidiaries (collectively, “Liberate,” “we,” or “us”) covers your temporary
employment with Liberate, and is effective as of  March 1, 2003 (the “Amendment
Effective Date”).

 

RECITALS

 

A.                                   You have performed the responsibilities set
forth in the Agreement in accordance with its terms; and

 

B.                                     The parties desire to amend the Agreement
as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                       The termination date of the Agreement
shall be extended to April 11, 2003.

2.                                       The fourth paragraph of the Agreement
shall be stricken in its entirety and replaced with the following: “Liberate
will defend and indemnify you in accordance with the terms and conditions set
forth in Exhibit A hereto.”

 

3.                                       All capitalized terms not defined in
this Amendment have the meanings given them in the Agreement. This Amendment is
incorporated into the Agreement and made a part thereof.  All references to the
Agreement in any other document will refer to the Agreement as modified by this
Amendment.  Except as modified by this Amendment, the Agreement remains in full
force and effect and is enforceable in accordance with its terms.  If the terms
of this Amendment conflict with the terms of the Agreement, or its exhibits, as
amended, the terms of this Amendment govern.  This Amendment may be executed in
counterparts, each of which are deemed an original, but all of which constitute
one and the same document.

 

 

LIBERATE TECHNOLOGIES

 

PHILIP VACHON

 

 

 

 

By:

/s/ Kent Walker

 

/s/ Philip Vachon

 

 

 

 

Print Name:

Kent Walker

 

 

 

 

 

 

Title:

EVP & CFO

 

 

 

 

--------------------------------------------------------------------------------

